28 So. 3d 940 (2010)
Marvin CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3197.
District Court of Appeal of Florida, Fourth District.
February 17, 2010.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
*941 PER CURIAM.
Affirmed. See State v. Baird, 572 So. 2d 904 (Fla.1990), and Harris v. State, 544 So. 2d 322 (Fla. 4th DCA 1989).
WARNER, POLEN and STEVENSON, JJ., concur.